Remarks
Claims 10, 13, 14, 16-19, 22-26, and 28-35 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 10, 13, 14, 16-19, 22-26, and 28-35  have been considered but are moot in view of the new ground(s) of rejection provided below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13, 14, 16-18, 28, 29, 32, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 10 purports to be a system comprising “a computer-readable storage media”.  However, the word “media” is plural, while the word “a” is singular.  Therefore, one of ordinary skill in the art cannot determine whether a single medium is required or plural media and, in the latter case, which instructions must be stored on each medium.  At least claims 13, 14, 16-18, 28, 29, 32, and 34 are rejected at least based on their dependencies.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 13, 14, 17-19, 22-24, 26, and 28-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (U.S. Patent Application Publication 2019/0123890).  
Regarding Claim 10,
Scott discloses a computer system comprising:
One or more processors (Exemplary Citations: for example, Figure 6 and associated written description as well as all below citations describing what the processor(s) may do, for example);
A computer readable storage media (Exemplary Citations: for example, Figure 6 and associated written description as well as all below citations describing what instructions within the medium/media may do, for example); and
Program instructions stored on the computer readable storage media and executable by the one or more processors to cause the computer system to delete a first item of data from a block of a blockchain by (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; deleting of data by identifying blocks associated with an application, removing the data from them, creating null blocks including only cryptographic link information, creating witness blocks including data, references to data, hashes of data, additional hashes from a hash tree, root hashes from hash tree, and appending such witness block onto the blockchain, removing blocks and adding null blocks including cryptographic link information, as examples):
Identifying the block of the blockchain storing the first item of data, wherein the identified block of the blockchain also stores a first hash value associated with the first item of data, the first hash value having been created by hashing the first item of data and not by hashing any other item of data stored in the identified block (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; as above, for example);
Deleting the first item of data in the identified block, without deleting the first hash value in the identified block (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; as above, for example);
Adding metadata to a new block of the blockchain, wherein the metadata identifies the deleted first item of data (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; as above, for example);
Hashing the metadata to create a second hash value, wherein the second hash value is for the metadata (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; as above, for example); and
Adding the second hash value to the new block of the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; as above, for example).  
Regarding Claim 19,
Claim 19 is a computer program product claim that corresponds to system claim 10 and is rejected for the same reasons.  
Regarding Claim 13,
Scott discloses that the metadata includes a block ID of the identified block as a location of the deleted first item of data (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; reference, data, hash in null block and/or witness block, as examples).  
Regarding Claim 22,
Claim 22 is a computer program product claim that corresponds to system claim 13 and is rejected for the same reasons.  
Regarding Claim 14,
Scott discloses that the block ID comprises a root hash in a block header of the identified block (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; root hash, for example).  
Regarding Claim 23,
Claim 23 is a computer program product claim that corresponds to system claim 14 and is rejected for the same reasons.  
Regarding Claim 17,
Scott discloses that the metadata includes the first hash value (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures).  
Regarding Claim 26,
Claim 26 is a computer program product claim that corresponds to system claim 17 and is rejected for the same reasons.  
Regarding Claim 18,
Scott discloses that the metadata includes a universally unique identifier allocated to the deleted first item of data (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; hashes or references within the chain or to data outside the chain, as examples).  
Regarding Claim 24,
Scott discloses that the block ID comprises a universally unique identifier allocated to the identified block (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures).  
Regarding Claim 28,
Scott discloses that the first item of data and the first hash value are stored in a first Merkle tree of the identified block of the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; Merkle tree for chain, for example).  
Regarding Claim 30,
Claim 30 is a computer program product claim that corresponds to system claim 28 and is rejected for the same reasons.  
Regarding Claim 29,
Scott discloses that the metadata and the second hash value are added to a Merkle tree in the new block of the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; Merkle tree for witness block and/or chain, for example).  
Regarding Claim 31,
Claim 31 is a computer program product claim that corresponds to system claim 29 and is rejected for the same reasons.  
Regarding Claim 32,
Scott discloses that the first hash value is created in the identified block without hashing any other item of data stored in another block of the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; hash of block item, for example).  
Regarding Claim 33,
Claim 33 is a computer program product claim that corresponds to system claim 32 and is rejected for the same reasons.  
Regarding Claim 34,
Scott discloses that the first item of data is deleted from the block of the blockchain without deleting one or more other blocks of the blockchain (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures; 1 block, for example).  
Regarding Claim 35,
Claim 35 is a computer program product claim that corresponds to system claim 34 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of O’Connell (U.S. Patent 10,855,758).
Regarding Claim 16,
Scott discloses that the block ID comprises a reference from the new block to the identified block (Exemplary Citations: for example, Abstract, Paragraphs 13-16, 21-25, 28-40, and associated figures);
But does not explicitly disclose an offset.  
O’Connell, however, discloses that the reference comprise an offset (Exemplary Citations: for example, Column 10, lines 17-55 and associated figures; blockchain offset used as reference to block therein, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the offset based reference techniques of O’Connell into the blockchain system of Scott in order to allow the system to use well-known offsets to address other blocks within the chain, to provide a simple mechanism by which to reference other blocks, and/or to increase the extensibility of the system to include use of other referencing means.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the offset based reference techniques of O’Connell into the blockchain system of Scott because the combination results in the substitution of one known element (i.e. reference to a block of data) with another known element (i.e. offset of the block of data) to obtain predictable results (i.e. use of the offset to reference the block).  
Regarding Claim 25,
Claim 25 is a computer program product claim that corresponds to system claim 16 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432